Judgment unanimously affirmed, with costs. Memorandum : The trial court correctly determined that on the law and the facts and in the exercise of a sound discretion it would be inequitable to grant injunctive relief and enforce the covenant as demanded. It further found that the plaintiff was guilty of laches in that it should have known of the violation from the moment the construction started. The record does not support a finding of laches and, furthermore, in view of the court’s determination that the covenant is unenforcible it is unnecessary to reach the question of laches. (Appeal from judgment of Onondaga Trial Term, dismissing the complaint in an-injunction action.) Present-—-Bastow, J. P., Goldman, Henry, Del Yeeehio and Marsh, JJ. [45 Misc 2d 1000.]